Name: 93/366/ECSC, EEC, Euratom: Decision of the European Parliament of 21 April 1993 giving discharge to the Commission in respect of the implementation of the general budget of the European Communities for the 1991 financial year as regards Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice and V - Court of Auditors
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service
 Date Published: 1993-06-26

 Avis juridique important|31993D036693/366/ECSC, EEC, Euratom: Decision of the European Parliament of 21 April 1993 giving discharge to the Commission in respect of the implementation of the general budget of the European Communities for the 1991 financial year as regards Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice and V - Court of Auditors Official Journal L 155 , 26/06/1993 P. 0072 - 0081DECISION OF THE EUROPEAN PARLIAMENT of 21 April 1993 giving discharge to the Commission in respect of the implementation of the general budget of the European Communities for the 1991 financial year as regards Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice and V - Court of Auditors(93/366/Euratom, ECSC, EEC)THE EUROPEAN PARLIAMENT - Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78g thereof, - Having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, - Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180b thereof, - Having regard to the budget for the 1991 financial year, - Having regard to the revenue and expenditure accounts and the balance sheet of the European Communities for the 1991 financial year (SEC (92) 0507 to 0510), - Having regard to the report of the Court of Auditors for the 1991 financial year and the replies of the institutions (1), - Having regard to the Council recommendation of 15 March 1993 (C3-0127/93), - Having regard to the report of the Committee on Budgetary Control and the opinions of the Committee on Energy, Research and Technology, on External Economic Relations, on Social Affairs, Employment and the Working Environment, on Regional Policy, Regional Planning and Relations with Regional and Local Authorities, on Youth, Culture, Education and the Media, on Women's Rights, on Transport and Tourism, on Development and Cooperation and the Environment, Public Health and Consumer Protection (A3-0121/93), 1. Notes that the authorized revenue and expenditure for the 1991 financial year amounted to: (in ecus) (in ecus) - Revenue: - Estimates entered in general budget 56 085 448 195 - Revenue from services rendered to third parties 51 714 111 56 137 162 306 - Appropriations for commitments: - Appropriations authorized in the general budget 59 369 570 195 - Appropriations carried over from 1990 938 010 387 - Appropriations made available as a result of cancellations in 1990 of commitments from before 1990 74 220 972 - Appropriations corresponding to revenue from services rendered to third parties 38 401 734 60 420 203 288 - Appropriations for payments 56 116 377 508 2. Gives the Commission discharge in respect of the implementation of the following amounts: (in ecus) (in ecus) (a) Revenue: - Own resources 51 676 130 410 - Financial contributions - - Surpluses available 4 001 968 257 - Other revenue 571 306 704 56 249 405 371 (b) Expenditure: - Payments made for the financial year 52 712 542 239 - Appropriations carried over to 1992 1 110 568 372 53 823 110 612 (c) Balance for the financial year 1991 2 762 611 813 Calculated as follows: - Revenue for the financial year 56 249 405 371 - Payments from the appropriations for the financial year 52 712 542 239 - Appropriations carried over to 1992 1 110 568 373 53 823 110 612 Difference: 2 426 294 759 - Appropriations carried over from 1990 which have lapsed + 305 076 211 - Exchange difference in the financial year 1991 + 31 240 843 Balance for the financial year 1991 2 762 611 813 This balance reflects the accounting situation only and does not include expenditure actually incurred during this financial year (d) Utilization of appropriations for commitments 57 645 965 070 (e) Balance sheet as at 31 December 1991 (in ecus) ASSETS Fixed assets 9 994 922 323 Inventories 93 160 490 Current assets 838 634 868 Cash accounts 6 730 420 879 Prepaid expenses 258 971 210 Total 17 916 109 770 LIABILITIES Fixed capital 13 785 692 827 Current liabilities 3 966 063 340 Accrued expenses 164 353 604 Total 17 916 109 770 3. Records its comments in the resolution which forms an integral part of this Decision; 4. Instructs its President to forward this decision and the resolution containing its comments to the Commission, the Council, the Court of Justice, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal of the European Communities (L series). Done at Strasbourg, 21 April 1993. The Secretary-General Enrico VINCI The President Dr Egon KLEPSCH (1) OJ No C 330, 15. 12. 1992, p. 1. RESOLUTION containing the comments which form part of the Decision giving discharge to the Commission in respect of the implementation of the general budget of the European Communities for the 1991 financial year THE EUROPEAN PARLIAMENT, - Having regard to Article 206b of the EEC Treaty, - Having regard to Article 89 of the Financial Regulation of 13 March 1990 under which each Community institution is required to take all appropriate steps to take action on the comments appearing in the decisions giving discharge, - Whereas, under the same Article, the institutions are also required to report, at Parliament's request, on the measures taken in the light of these comments and, in particular, on the instructions given to those of their departments which are responsible for the implementation of the budget, - Having regard to the Council recommendation of 15 March 1993 (C3-0127/93), - Having regard to the report of the Committee on Budgetary Control and the other documents mentioned in the discharge decision (A3-0121/93), A. Whereas, under Article 205 of the EEC Treaty, the Commission has sole legal responsibility for the implementation of the Community budget; B. Whereas, at the Edinburgh summit of December 1992, the Community reaffirmed its commitment to the application of the principle of subsidiarity in the conduct of Community affairs, Horizontal themes Subsidiarity and the role of the Member States 1. Believes that the principle of subsidiarity implies that expenditure from the Community budget must be used in pursuit of policies best implemented by the Community and in pursuit of Community objectives; 2. Calls upon the Commission, as the body responsible for the implementation of the Community budget, to undertake a review of all areas of budgetary spending to establish whether such expenditure is most appropriately carried out by the Community and to publish its findings; calls on the budgetary authority to carry out a similar review of spending policies before establishing the Community budget; 3. Reiterates the necessity that the application of the principle of subsidiarity should be monitored during the course of the Community decision-making process in accordance with Article 3b of the Treaty on European Union and insists on the correct application of Community law by the relevant authorities; 4. Notes that the practical responsibility for the implementation of the greater part of the Community budget lies with Member States' governments, local and regional authorities and, in some cases, with private and/or non-governmental organizations; notes also that, as a consequence, much of the task of monitoring expenditure must be jointly performed with these bodies; 5. Observes that the Commission must have the necessary resources to monitor the administration of Community funds by the Member States and subordinate bodies so that the latter can if appropriate be called upon to alter their administrative practices in the light of their responsibility for the administration of Community funds; 6. Reminds the Commission and all other concerned parties, that the principle of subsidiarity implies not only a decentralization of the responsibility for physical implementation of the budget, but also increased means for the Commission to monitor and exercise budgetary control over Member States and over subsidiary bodies when they have responsibility for administering Community policies and, if necessary, oblige them to make changes in their administrative practices; 7. Believes that many of the deficiencies in the implementation and control of the 1991 budget are a direct result of the way the Community budget is implemented, namely the dispersal of the substantive responsibility for Community spending among numerous authorities, in particular the Member States; 8. Notes that numerous problems observed by Parliament and the Court of Auditors of poor administration, misallocation of resources, loss of resources through fraud and irregularity, weak evaluation and control, etc. lie within the fields of competence of Member States, and illustrate the need for an effective overseer in the execution of Community policy; regrets that in practice the Commission has been, until now, unable to fill this role effectively; 9. Observes that the Commission does not have the technical and organizational resources to translate its legal responsibility pursuant to Article 205 of the EEC Treaty for the implementation of the budget into a real ability to ensure that Community policy is well administered and effectively implemented; 10. Calls on the Commission to fulfil its responsibility for the actual use of Community funds, to monitor Member States' administration of Community funds more closely and proceed in accordance with the principle that Community financing is conditional upon the authorities concerned genuinely implementing Community policy; 11. Calls on the Commission, within the context of the decentralization of responsibility for the physical expenditure of Community funds, to step up checks on Member States' administration of Community funds, and to apply the principle of central funding being conditional on such administration being found to be effective in furthering Community policy; 12. Believes that, as a general principle, the Commission has the power unilaterally to suspend payments to Member States from the Community budget when it can demonstrate that Member States are not fulfilling their duty adequately to protect Community taxpayer's money through effective controls; calls on the Commission to prepare proposals specifying appropriate conditions and mechanisms for such withholding; underlines that subsidiarity cannot be made to work unless the Council approves such proposals; 13. Asks the Commission to submit a written report in time to be considered by the relevant parliamentary committees by the end of 1993; 14. Calls for a full Parliament review and debate of such efforts preceding the next discharge as a means to create conditions favourable for the necessary reinforcement of interinstitutional cooperation to ensure value for taxpayers' money; Democratic accountability 15. Notes that large areas of budgetary spending, particularly in the field of compulsory expenditure, do not arise from a true process of democratic debate, are not, in practice, subject to proper control, and therefore cannot be said to satisfy a democratic consensus; believes that this fact alienates the taxpayer and brings the Community as a whole into disrepute; 16. Re-emphasizes the concern expressed in the 1990 discharge resolution at the use made by the Commission of outside contractors and consultants in the execution of Community expenditure in all areas; feels that the excessive use of such organizations compromises the transparency and accountability of budgetary spending; 17. Welcomes the increasing involvement of the European Investment Bank in Community economic policy; in this context calls for greater powers of democratic control over the activities of the EIB in general, including those financed from the Bank's own resources; 18. Calls upon all bodies responsible for the allocation of Community funds, especially the Council, to operate in a transparent fashion, on the basis of established objective criteria, making public all its activities as a co-legislator; 19. Condemns the practice whereby Member States do not treat Community funds on an equal footing with national finances and as a result fail to acknowledge a direct responsibility to the European taxpayer; encourages therefore the Commission vigorously to pursue its efforts to increase public awareness of Community activities and of the citizen's right to call governments to account for how Community money is handled; Practical issues 20. Notes that poor coordination between the bodies responsible for implementing the budget, between financial instruments and means of intervention and indeed between policies is a feature of Community activities across the board; suggests therefore that the Commission, in proposing any new legislation, should always indicate the potential impact on other Community policies and activities; 21. Observes a depressing regularity of poor administrative practice both within the Commission and in outside bodies administering the budget; considers that this difficulty is likely to get worse with ongoing decentralization of Community activity unless the Commission urgently strengthens its budgetary control capacities; 22. Finds that Community legislation is often over-complex, contradictory or even incomprehensible, usually as a result of horse-trading between Member States within Council and that this gives rise to financial consequences as a result of difficulties in enforcement; 23. Calls on the Commission to place far more stress on ex ante and ex post evaluation of all policies with reference to verifiable and objective criteria, with such evaluation to include case-by-case analysis of whether the Community's fundamental policy goals are being achieved at reasonable cost; reiterates its request to the Commission made in the 1989 discharge resolution to provide a report containing such a systematic analysis for each spending policy and asks for it to be delivered by 31 July 1993; 24. Calls on all parties to the budgetary procedure to take due account of the practicability and potential effectiveness of budgetary items when proposing or approving expenditure, and to draw the necessary conclusions; 25. Points out that budgetary spending is only of any use if it achieves the agreed objectives, a fact which can only be established through rigorous monitoring and assessment, recalls that full disbursement of the budget is not the only criterion of budget management; reiterates the fact that the Commission is obliged to carry out the decisions by the Budgetary Authority; expects that this will always be done in such a way as to comply with the quality standards set out by the legislator; 26. Asks that the Commission plan an appropriate schedule of disbursement for each budgetary item over the course of the financial year, avoiding an undue concentration of expenditure at year-end; asks the Commission to establish an early warning system for all sectors of budgetary spending; 27. Notes that the Commission has taken measures to strengthen the role of UCLAF; considers however that these measures are insufficient and will remain without effect if they are not accompanied by staff reinforcements needed to set up a flying squad; therefore awaits with interest the Commission's proposals on staffing priorities in the preliminary draft budget; Budgetary sectors Own resources 28. Calls on the Commission to separate out the calculation of the United Kingdom abatement from that of the Community VAT resource in the interests of budgetary transparency; 29. Calls on the Commission to ensure that Member States in all cases pay interest on own resources paid over late to the Community, as envisaged by the regulations; 30. Deplores the inability of the Commission to vouch for the accuracy of national accounts in respect of own resources; notes that this severely compromises budgetary transparency, and constitutes a major failure of democratic accountability vis-Ã -vis the European taxpayer; 31. Condemns the inequality of treatment of Member States in the field of own resources, namely the penalization of those which are in line with Community regulations as compared to those which are not; calls therefore on the Commission to fulfil its obligation to ensure equal treatment for taxpayers throughout the Community by carrying out far more extensive audits of Member States' administration of own resources; 32. Reaffirms its commitment to a speedy return to full application of the principles of financial autonomy for the Community; restates therefore its call for an inter-institutional conference in 1994 to establish a long-term system of Community resources; 33. Asks the Commission for a report on the measures taken in cases where Member States are found systematically to underestimate the size of the VAT entitlement; EAGGF, Guarantee Section 34. Welcomes the statement on budgetary discipline in the conclusions of the Edinburgh summit as being in line with Parliament's views, namely that it involves a strict obligation on the Commission to contain agricultural expenditure at chapter level by way of timely management of markets rather than mere financial engineering; notes, however, that budgetary discipline in this sense was certainly not applied in the 1991 financial year, particularly in the beef sector, which ran out of control; 35. Gives notice that it will do its utmost to ensure that budgetary discipline continues to be interpreted in the fashion now currently agreed by Parliament and at the Edinburgh European Council; 36. Stresses that budgetary discipline on the basis of the Early Warning System cannot be made to work if Member States' estimates do not improve; calls on the Commission therefore to work with Member States to achieve the necessary improvements; 37. Calls upon the Commission, when tabling future proposals in the EAGGF Guarantee sector, to include in the accompanying Explanatory Memorandum a clear analysis demonstrating that the proposal is the most cost-effective way to achieve the objectives laid down in the EEC Treaty, particularly for the products concerned; 38. Observes that new satellite surveillance techniques have improved control over some sectors of the EAGGF, but notes that they can only be a complement to conventional methods, where progress remains to be made; 39. Awaits the improvements which should follow from the implementation of the new animal identification regulation; instructs its Committee on Budgetary Control to monitor progress on implementation of the legislation; 40. Notes that it is currently impossible effectively to monitor or control the olive oil production aid system; questions whether the Community taxpayer can be expected to finance a system over which the Community cannot exercise control; gives notice that it will call on the Commission to take all possible measures to suspend payments under the olive oil production aid scheme unless satisfactory controls can be assured within a reasonable timescale; 41. Awaits proposals from the Commission for the reorganization of the olive oil sector, taking account of the comments of the Court of Auditors in the 1991 Annual Report; 42. Asks its Committee on Budgetary Control to monitor closely developments in the olive oil sector over the 1993 financial year; 43. Calls on the Commission to put all possible pressure on Member States to put in place and operate effective control systems for agricultural expenditure, if necessary including the withholding of funding in cases where satisfactory controls are not carried out; 44. Calls on the Commission to accelerate its review of the clearance of accounts procedure; 45. Notes that the food-aid operations financed by the EAGGF in eastern Europe were characterized by a lack of coordination between the Commission and Member States; believes that, in accordance with the principle of subsidiarity, external aid should fall within the competence of the Community and that it is therefore up to the Commission to take the initiative in organizing such operations; Structural Funds 46. Demands that the decentralization of the management of the reformed Structural Funds be matched by greater discipline on the part of Member States and increased monitoring, control and evaluation of operations by the Commission; hence, instructs its Committee on Budgetary Control to monitor, in cooperation with other relevant committees, the corresponding activities regarding the application of the reformed Structural Funds; 47. Reminds the Commission and the Member States that structural spending is supposed to represent the implementation of Community policy and to produce benefits for the Community as a whole rather than respond only to local sectoral interests; 48. Observes a dispersal and fragmentation of structural spending into an excessive number of small programmes which cannot be said to fulfil Community policy objectives, nor to be transparent in terms of allocation criteria; 49. Calls on the Commission to ensure that Structural Funds are only allocated according to strict, objective and evaluable criteria and to display a preparedness to examine Member States' proposals critically, rejecting programmes which cannot be said to contribute to Community policy objectives; 50. Believes that the Structural Funds should be more effectively integrated between national ministries and between directorates-general of the Commission; 51. Calls on Member States to accelerate the flow of Structural Funds to the end recipients; calls on the Commission to establish specific rules concerning the use of interest accruing on Community funds whilst in the keeping of Member States' competent authorities; 52. Considers it necessary for the composition of the monitoring committees to be widened to include the social partners, and for their powers to be extended in the fields of project selection, payments and the revision of objectives; reminds the Commission that this request was included in the 1989 Discharge resolution, but that, as yet, no improvement has been seen; 53. Points to a lack of democratic control at Community level in drawing up Community support frameworks, urges the Commission to draw up a proposal by the end of 1993 on how the European Parliament can be kept informed in a thorough and efficient way in order to be in the position to effectively exercise its rights and duties as the authority responsible for granting discharge; Internal policies 54. Finds that spending on the Community's various internal policies, as currently implemented, is not coherently effective in favouring the competitiveness of the European economy; asks the Commission therefore to formulate general guidelines aimed at the coordination of policy in the interests of European competitiveness; 55. Notes the statements in the Annual Report of the Court of Auditors for 1991 concerning progress in restructuring the Joint Research Centre in recent years; calls on the Commission to ensure that the Joint Research Centre makes further efforts to continue this process, with the aim inter alia of attaining the objectives formulated for work for external third parties in accordance with a competitive approach and creating a genuine principal/contractor relationship with other Commission services in providing scientific support services for other Commission policies; points out that, in doing so, the need for budget transparency must be taken into account and a comprehensive and dynamic personnel policy must be pursued to meet the future scientific needs of the Joint Research Centre; 56. Finds that the Commission's budgetary management of the Joule programme as conducted in 1991 constituted a wilful breach of decisions of the budgetary authority in so far as it involved a deliberate under-utilization of the budget as adopted and a contradiction of prior statements made by the Commissioner responsible to the effect that the ECU 40 million was acceptable and could be implemented; 57. Deplores the Commission's persistence in regarding part of the supplementary allocation made to the Joule programme by the budgetary authority as a change of priority; 58. Calls on the Commission to include in the inter-institutional code of conduct a point establishing a procedure for continuous monitoring and updating of the framework programmes with a view, inter alia, to respecting budget commitments; 59. Observes that positive sentiments in the field of environmental policy have not yet been matched by the effective and systematic integration of environmental considerations in the implementation of all Community policies; calls on the Commission to ensure this systematic integration through appropriate staffing measures not only in DG XI; requests from the Commission a much clearer definition of the place of environmental policy in the context of the Community's structural and competitiveness policies, accompanied by the definition of precise physical and socio-economic indicators by which the achievement of environmentally sustainable growth can be monitored; regrets the delay in implementing environmental programmes in 1991; 60. Notes that transport policy is characterized by a lack of coordination between various Community financial instruments, and between the policies of the Community and those of Member States; calls on the Commission to ensure the greater coordination and coherence needed for the effective functioning of the Single Market; 61. Encourages the Commission in its efforts to integrate the lending activities of the European Investment Bank and the ECSC into the wider internal and structural policies of the Community; points out however that such integration must be accompanied by greater powers for the budgetary authority effectively to monitor and control these activities; 62. Notes with concern the observations of the Court of Auditors in its 1991 Annual Report regarding the implementation of Community assistance to the Irpinia region in Italy affected by the 1981 earthquake; seeks the assurance of the Commission that any interest rate subsidies found not to have been applied in accordance with their intended purpose will be recovered; 63. Instructs its Committee on Budgetary Control to monitor closely and constantly Community expenditure on the psychiatric institution on the island of Leros; 64. Urges the Commission to seek solutions to the problems of under-utilization and misappropriation of funds intended for the promotion of equal opportunities for women, for instance by ensuring: (a) provision of technical assistance in drawing up suitable applications; (b) the designation of equal opportunities officers at each level of decision-making and implementation within the Member States as well as on all CSF monitoring committees; 65. Urges the Commission to devise and put in place management structures reflecting the proper role of financial instruments as service units for policy departments in the field of equal opportunities and other policy areas; 66. Calls on the Commission to include in its annual report on the monitoring of the implementation of Community law a separate chapter on programmes which have an impact on environmental policy in which the Community is participating; 67. Calls on the Court of Auditors to conduct a study of the equal opportunities effects of the whole Community budget; External relations 68. Recognizes that the food-aid programme in favour of the countries of central and eastern Europe and the former USSR corresponded to a political rather than to a material need; 69. Notes that in the 1991 food-aid programmes in favour of the countries of central and eastern Europe and the former USSR there was almost no coordination between the efforts of individual Member States and that of the Community; believes that it would be in the interests of all concerned and in accordance with the principle of subsidiarity for the Commission to take exclusive control of the Community's external aid programmes; 70. Considers that the use of accelerated tendering procedures was not sufficient to accelerate provision of aid on the ground in eastern Europe and the former USSR and that it has obscured the transparency of the tendering procedures themselves; 71. Notes with regret that the use of counterpart funds in some countries once again caused problems; calls on the Commission to ensure that all concerned parties fully understand their respective roles in the administration of such funds; 72. Notes with great concern the concentration of contracts under the Tempus programme in the hands of a related group of NGOs; believes such cases potentially lead to serious conflict of interests; requests an urgent report, by 30 June 1993, from the Commission explaining the procedures according to which these contracts were awarded; 73. Asks that the Commission provide Parliament at the end of each year with a list of all contractors and consultants used by the Commission under the Tempus, Tacis and Phare programmes, giving details concerning the contractor itself, the nature of the work carried out, the involvement of local subcontractors and the cost of each contract to the Community budget; 74. Considers that the cancellation of significant part of the payment appropriations allocated to the Phare programme amounts to a squandering of resources intended to surmount the problems faced by central and eastern European countries, and will consequently delay the rate of economic recovery; agrees however that public money has to be spent in a justifiable manner; 75. Re-emphasizes that the Commission must not lose sight of the fundamental objectives of the Phare Programme, namely the encouragement of political and economic reform and the development of stable democracy; calls therefore on the Commission more effectively to target Community assistance and the transfer of know-how on the development of appropriate legal, economic and political structures together believes with Parliament; 76. Notes that since the Tacis programme came into force, only 0,6 % of the available appropriations were paid out in 1991 and 9,9 % in 1992; considers that the management of this programme is presenting difficulties similar to, if not more serious than, those of the Phare programme; believes that the management of appropriations dedicated to cooperation with the former Soviet Union must undergo a qualitative leap in order to improve the impact of Community aid aimed at stabilizing the economic and political situation in this country; 77. Instructs its Committee on Budgetary Control to monitor closely developments in expenditure under the item, included in the budget at Parliament's initiative, dedicated to the support and improvement of orphanages in Romania; asks the Commission to send on a regular basis all available and relevant information on this matter to the Committee; 78. Expresses its concern over the amount of lending to the countries of central and eastern Europe guaranteed by the Community budget against token entries only; notes that the proposed guarantee fund will take a long time to constitute; regrets the lack of information at Parliament's disposal concerning the true nature of the risk borne by the budget; 79. Underlines the need for objective and realistic criteria in the preparation of development projects in ACP and ALA countries; 80. Welcomes the Commission's vision of the future role to be played by the Community in the implementation of cooperation projects; believe that the leading role envisaged for the Community must improve the coordination, effectiveness and environmental impact of aid programmes, strengthen decentralized cooperation that empowers local operators, and help lessen the role that restricted national interests play in development policy; 81. Calls upon the Commission to ensure that the budgetary resources earmarked for Israel and the Palestinian population of the occupied territories in the wake of the Gulf War are used fully, effectively and without delay, and also to make provision in its 1994 budgetary proposals to bring the funding for this line up to the amount originally voted by the budgetary authority; 82. Expresses serious reservations, pending the forthcoming decision of the Court of Justice, concerning the procedures followed in the provision of aid to Bangladesh in 1991, and will return to this matter at the appropriate time; Administrative expenditure and subsidies 83. Notes that the criteria and procedures for allocating subsidies are insufficiently transparent; notes also that the distribution of subsidies is not always in line with stated criteria and, in some instances, runs counter to those criteria; 84. Calls, therefore, on the Commission to: (a) elicit actively a wider range of suitable applications for subsidies; (b) allocate subsidies to beneficiaries for whom it constitutes a necessity rather than a bonus and, specially, to refrain from subsidising bodies and events which can readily secure sponsorship elsewhere; (c) report on progress at intervals throughout the year to the relevant committees of Parliament; (d) publish each year and make readily available to the public the list of subsidies granted; (e) undertake on-the-spot inspections of recipients, focusing on recurrent beneficiaries and/or those presenting the greatest risk of misallocation; (f) submit an implementation report to Parliament by mid-May each year; these reports sould outline, for each line, the principles and procedures governing distribution of subsidies and ex post assessment and should analyse, in particular, the efforts made to elicit a wider range of applicants, the balance achieved between categories of beneficiary and types of activity subsidised, the geographical spread of support and the results of on-the-spot inspections; 85. Calls, in the context of the 1994 budgetary procedure, for an examination by Parliament of all the lines relating to bodies engaged in study or promotion of European integration, to assess the extent to which they overlap with each other and with awards under non-nominative subsidy lines; 86. Notes an inappropriate distribution among Member States of subsidies intended to promote the European idea; 87. Calls on the Council in future to set the dates of the appointment of new Members of Community institutions in such a way as to avoid overlaps in pay, and to publish details of any exceptional cases where overlap cannot be avoided; 88. Calls on the Court of Auditors systematically to include in each annual report a section on the Council and also on the findings of the external audit of the financial and budgetary management of its own appropriations; 89. Asks all institutions to forward to Parliament their internal rules concerning the appointment, working conditions and independence of financial controllers.